Case 8:19-cv-00133-TPB-AAS Document 38 Filed 06/23/20 Page 1 of 5 PageID 211



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

INLANTA MORTGAGE, INC.,

      Plaintiff,

v.                                                   Case No. 8:19-cv-133-T-60AAS

AARON J. KUMMER, et al.,

      Defendants.
                                        /

                     ORDER GRANTING “PLAINTIFF’S
                    MOTION FOR SUMMARY JUDGMENT”

      This matter is before the Court on “Plaintiff’s Motion for Summary

Judgment,” filed on November 1, 2019. (Doc. 22). Defendants Aaron J. Kummer,

Unknown Tenant # 1, and Unknown Tenant # 2 did not respond. Upon review of

the motion, court file, and record, the Court finds as follows:

                                    Background

      On June 26, 2018, Defendant Aaron J. Kummer executed and delivered a

note to Plaintiff Inlanta Mortgage, Inc., agreeing to make monthly payments to

Inlanta in exchange for a $174,603.00 loan. (Doc. 1-2). Kummer signed the note

but wrote “Without Recourse Pay to the Order of” above his signature. (Id.). The

same day, Kummer executed and delivered to Mortgage Electronic Registration




                                       Page 1 of 5
Case 8:19-cv-00133-TPB-AAS Document 38 Filed 06/23/20 Page 2 of 5 PageID 212



Systems, Inc., a mortgage on property in Bradenton, Florida as security for the

Note. 1 (Doc. 1-2).

       Kummer made no payments on the Note. (Doc. 1). Inlanta sent Kummer two

notice of breach letters in October and November 2018. (Doc. 22-1). Both letters

notified Kummer that the total amount was due within thirty days. (Id.). Kummer

never paid. (Id.). Inlanta now seeks foreclosure of the mortgage on the subject

property.

                                       Legal Standard

       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The existence of a factual dispute does not

defeat a properly supported motion for summary judgment. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). Only the existence of a genuine issue of

material fact will preclude summary judgment. Id. "An issue is not ‘genuine ’if it is

unsupported by the evidence or is created by evidence that is ‘merely colorable ’or

‘not significantly probative.’ ” Baloco v. Drummond Co., Inc., 767 F.3d 1229, 1246

(11th Cir. 2014).

       The moving party bears the initial burden of showing there are no genuine

issues of material fact. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260

(11th Cir. 2004). When the moving party has discharged its burden, the nonmoving

party must then designate specific facts showing the existence of genuine issues of



1 Mortgage Electronic Registration Systems, Inc. was acting as nominee for Inlanta.


                                            Page 2 of 5
Case 8:19-cv-00133-TPB-AAS Document 38 Filed 06/23/20 Page 3 of 5 PageID 213



material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir.

1995). If there is a conflict between the parties’ allegations or evidence, the

nonmoving party’s evidence is presumed true and all reasonable inferences are

drawn in the nonmoving party’s favor. Shotz v. City of Plantation, 344 F.3d 1161,

1164 (11th Cir. 2003).

                                        Analysis

      “The elements to foreclose real property in Florida are: (1) an agreement, (2)

a default, (3) an acceleration, and (4) the amount due.” Centennial Bank v.

Bakerfield Custom Homes Corp., No. 8:17-cv-1721-T-27JSS, 2018 WL 461098, at *1

(M.D. Fla. Jan. 17, 2018). Under Florida law, it is clear that a negotiable

instrument – “an unconditional promise or order to pay a fixed amount of money,

with or without interest or other charges described in the promise or order” – is an

agreement. See § 673.1041(1), F.S.; see, e.g., Third Fed. Sav. & Loan Ass’n of

Cleveland v. Koulouvaris, 247 So. 3d 652, 654 (Fla. 2d DCA 2018) (“[F]or over a

century ... the Florida Supreme Court has held [promissory notes secured by a

mortgage] are negotiable instruments. And every District Court of Appeal in

Florida has affirmed this principle.”); Black Point Assets, Inc. v. Fed. Nat’l Mortg.

Assoc., 220 So. 3d 566, 568 (Fla. 5th DCA 2017) (explaining that a mortgagee

successfully showed the existence of an enforceable agreement between the parties

by attaching a copy of the mortgage).

      “To foreclose upon a promissory note, the plaintiff must be the ‘holder’ in

order to be the real party in interest.” See, e.g., Citibank v. Dalessio, 756 F. Supp.



                                        Page 3 of 5
Case 8:19-cv-00133-TPB-AAS Document 38 Filed 06/23/20 Page 4 of 5 PageID 214



2d 1361, 1365 (M.D. Fla. 2010). A holder is “the person who is in possession of a

document of title or an instrument or an investment security drawn, issued[,] or

endorsed to him or to his order or to the bearer or in blank.” Id. (quoting Troupe v.

Redner, 652 So. 2d 394, 395-96 (Fla. 2d DCA 1995)) (internal quotations omitted).

      In this case, Kummer did not file a response in opposition to the motion for

summary judgment. However, in his answer and affirmative defenses, Kummer

appears to argue either that (1) there is no valid agreement between the parties or

(2) Inlanta is not the holder of the note since Kummer handwrote “Without

Recourse Pay to the Order of” above his signature, somehow rendering the note

unenforceable.

      Even if the Court were to assume that Kummer has made himself a payee on

the promissory note by his handwritten addition, Florida law clearly establishes

that promissory notes – unless expressly stated otherwise – are payable to each

individual payee alternatively. See § 673.1101(4), F.S. As such, regardless of how

Kummer’s handwritten addition is interpreted, Inlanta still has the right to

independently enforce the terms of the note because it is in possession of the

instrument.

      Accordingly, Inlanta has established that it is the holder of the note, and that

the promissory note, secured by a mortgage, is an enforceable agreement. (Docs. 1;

22-1). Furthermore, Inlanta has clearly established — and Kummer has not

disputed — that Kummer defaulted on his obligation, that there was an




                                      Page 4 of 5
Case 8:19-cv-00133-TPB-AAS Document 38 Filed 06/23/20 Page 5 of 5 PageID 215



acceleration, and that the amount due is $195,469.87. (Doc. 22-1). Accordingly,

“Plaintiff’s Motion for Summary Judgment” is due to be granted.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   1. “Plaintiff’s Motion for Summary Judgment” (Doc. 22) is hereby GRANTED.

   2. Inlanta Mortgage, Inc., is directed to provide the Court with a proposed

      judgment of foreclosure on or before July 7, 2020.

   3. A separate judgment of foreclosure will be entered, scheduling a judicial sale

      of the subject property, setting forth the amount due to all parties having an

      interest in the sale proceeds, the manner in which the sale proceeds are to be

      distributed, the publication requirements, bidding procedures, and the

      manner and time of the sale.

   4. The Court reserves jurisdiction to enter judgment of foreclosure consistent

      with this Order.

      DONE and ORDERED in Chambers in Tampa, Florida, this 23rd day of

June, 2020.




                                                   TOM BARBER
                                                   UNITED STATES DISTRICT JUDGE




                                     Page 5 of 5
